Citation Nr: 9930880	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-36 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mark D. Hindin



INTRODUCTION

The veteran had active service from January 1970 to June 
1972.

In a May 1994 rating decision the Department of Veterans 
Affairs (VA) regional office (RO) granted service connection 
for right ear hearing loss, evaluated as 10 percent 
disabling, and denied entitlement to service connection for 
left ear hearing loss.

In a statement received in May 1995, the veteran requested 
that her claim with regard to right ear hearing loss be 
reopened and that she be awarded an increased rating for that 
disability.

In a September 1995 rating decision, the RO denied 
entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss; and in a March 1996 decision the RO 
denied entitlement to service connection for left ear hearing 
loss.

Although the RO has considered the claim for service 
connection for left ear hearing loss on a de novo basis, the 
Board must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Board must address the question of new and material 
evidence in the first instance because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. West, 
11 Vet. App. 374, 377 (1998).



REMAND

In her May 1996 substantive appeal pertaining to the claim 
for increased rating for right ear hearing loss, and in the 
February 1997, substantive appeal pertaining to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for left ear hearing 
loss, the veteran requested a hearing before a member of the 
Board at the RO.  She has not been afforded such a hearing.  
Therefore, this case is REMANDED to the RO for the following:

The RO should afford the veteran an 
opportunity for a hearing before a member 
of the Board at the RO.

Following completion of the requested development, the claim 
should be returned to the Board, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












